     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 1 of 10


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12    CITY OF WEST SACRAMENTO,                 No. 2:18-cv-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
13    STATE OF CALIFORNIA,

14                  Plaintiffs,                MEMORANDUM AND ORDER RE:
                                               PLAINTIFFS’ MOTION FOR
15         v.                                  SUMMARY JUDGMENT ON THEIR
                                               CLAIMS UNDER THE GATTO ACT
16    R AND L BUSINESS MANAGEMENT, a           AND THE HSAA
      California corporation, f/k/a
17    STOCKTON PLATING, INC., d/b/a
      CAPITOL PLATING INC., a/k/a
18    CAPITOL PLATING, a/k/a CAPITAL
      PLATING; CAPITOL PLATING, INC.,
19    a dissolved California
      corporation; et al.,
20
                    Defendants.
21

22
                                    ----oo0oo----
23
                 Plaintiffs City of West Sacramento, California and the
24
      People of the State of California (collectively, “plaintiffs”)
25
      brought this action to address toxic levels of soil and
26
      groundwater contamination resulting from the release of hazardous
27
      substances from a metal plating facility formerly located at 319
28
                                           1
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 2 of 10


1     3rd Street, West Sacramento, California (the “Site”).

2                The court has previously granted summary judgment for

3     plaintiffs on the issue of liability on their claim under the

4     Comprehensive Environmental Response, Compensation, and Liability

5     Act (“CERCLA”), 42 U.S.C. § 9607(a), against defendants R and L

6     Business Management (“R&L”), John Clark, and the Estate of Nick

7     E. Smith (collectively, “defendants”).        (Order at 10 (Docket No.

8     125).)   The court has also found that triable issues of material

9     fact remain as to plaintiffs’ claims under the Resource

10    Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 7002(a),

11    California public nuisance law, and the Porter-Cologne Water

12    Quality Control Act, Cal. Water Code § 13304(c). (See id. at 14-

13    16; Docket No. 211.)     Additionally, after an evidentiary hearing

14    the court has determined that defendants’ contribution to the

15    pollution at the Site is not divisible from the total

16    contamination present at the Site under CERCLA.         (See Mem. and

17    Order re: Defendants’ Divisibility Defense (“Divisibility Order”)

18    (Docket No. 203).)     The facts and procedural background of the

19    case have been discussed fully in these prior Orders, and will

20    not be repeated here.     (See Docket Nos. 125, 203, 211.)
21               The remaining motion before the court is plaintiffs’

22    motion for partial summary judgment on their Carpenter-Presley-

23    Tanner Hazardous Substance Account Act (“HSAA”) claim, Cal.

24    Health & Safety Code §§ 25363(d), and on their claim under the

25    Gatto Act, Cal. Health & Safety Code §§ 25403.1, 25403.5 and.

26    (See Pls.’ Mot. Partial Summ. J. (“Pls.’ Mot.”) (Docket No.
27    204).)   On their Gatto Act claim, the City requests a permanent

28    injunction requiring defendants to investigate and clean up
                                           2
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 3 of 10


1     releases of hazardous materials at the Site.         (See id. at 32-35.)

2     II.    Discussion

3           A.     HSAA

4                  The HSAA allows any “person who has incurred response

5     or corrective action costs in accordance with [CERCLA to] seek

6     contribution or indemnity from any person who is liable pursuant

7     to [the HSAA].”     Cal. Health and Safety Code § 25363(d).          For the

8     purposes of the HSAA, a “‘responsible party’ or ‘liable person,’

9     . . . means those persons described in section 107(a) of

10    [CERCLA].”    Id. § 25323(a)(1).     Thus, a cost recovery claim under

11    the HSAA has the same elements as a cost recovery claim under

12    CERCLA.    Orange Cty. Water Dist. v. Alcoa Glob. Fasteners, Inc.,

13    12 Cal. App. 5th 252, 297 (2017); Castaic Lake Water Agency v.

14    Whittaker Corp., 272 F. Supp. 2d 1053, 1084 n.40 (C.D. Cal. 2003)

15    (“HSAA creates a scheme that is identical to CERCLA with respect

16    to who is liable.”).

17                 Because the court has already found defendants to be

18    liable under CERCLA § 107 (see Docket No. 125), defendants do not

19    dispute that plaintiffs have satisfied the elements of liability

20    on their claim under the HSAA.       (See Defs.’ Opp’n at 2.)
21    Accordingly, plaintiffs’ motion summary judgment on the issue of

22    liability under the HSAA will be granted.        Damages have yet to be

23    determined, and plaintiffs do not seek summary judgment on the

24    amount of damages at this time.

25          B.     The Gatto Act

26                 The Gatto Act authorizes California “local agencies,”
27    including cities and counties, to investigate and clean up

28    properties within their jurisdiction that have been contaminated
                                           3
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 4 of 10


1     by hazardous materials and to recover the costs of investigation

2     and cleanup from responsible parties.        See Cal. Health & Safety

3     Code §§ 25403.1, 25403.5.      Section 25403.1 provides local

4     agencies with investigatory and cleanup authority, subject to

5     certain procedural requirements:

6                A local agency may, in accordance with this
                 chapter, take any action that the local
7                agency determines is necessary and that is
                 consistent with other state and federal laws
8                to investigate and clean up a release on,
                 under, or from blighted property that the
9
                 local agency has found to be within a
10               blighted area within the local agency’s
                 boundaries due to the presence of hazardous
11               materials following a Phase I or Phase II
                 environmental assessment . . . .
12

13    Cal. Health & Safety Code § 25403.1(a)(1)(A).

14               This section applies “whether the local agency owns

15    that property or not.”     Id.   In other words, without the need for

16    a court order a local agency may enter blighted property that it

17    does not own to investigate and clean up the property so long as

18    (1) the agency provides the owner of the property with 60 days’

19    notice to respond and to propose an investigation and/or cleanup

20    plan, and (2) the owner fails to respond or provides an

21    inadequate response.     See id. §§ 25403.1(a)(1)(A),

22    25403.1(b)(2)(A).

23               Section 25403.5 further allows local agencies to

24    recover the costs they incur during the investigation and cleanup

25    of a site.    See id. § 25403.5.     “[I]f a local agency undertakes

26    action to investigate property or clean up, or to require others

27    to investigate or clean up, including compelling a responsible

28    party through a civil injunctive action, a release of hazardous
                                           4
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 5 of 10


1     material, the responsible party shall be liable to the local

2     agency for the costs incurred in the action.”         Id.   Like the

3     HSAA, a “responsible party” for the purposes of the Gatto Act is

4     anyone who qualifies as a responsible party under CERCLA

5     § 107(a).   See id. §§ 25403.5(a), 25403(s), 25323.5(a)(1).

6                 Defendants again concede that they are responsible

7     parties under the Gatto Act § 25403.5 because the court has

8     already found them to be liable under CERCLA §107(a).          (See

9     Defs.’ Opp’n at 2; Docket No. 125.)       Defendants also do not

10    dispute that the City has fulfilled the remaining Gatto Act

11    requirements set out in section 25403.1--namely, (1) that

12    “releases” have occurred on the Site, (2) that the City has

13    determined the Site to be a “blighted property” within a

14    “blighted area” within the City’s boundaries due to the release

15    of hazardous materials, (3) that the City’s determination

16    followed Phase I and Phase II environmental assessments of the

17    Site, and (4) that the City provided defendants with requisite

18    notice to respond and to propose an investigation and/or cleanup

19    plan.   See id. § 25403.1(a)(1)(A).

20                Therefore, as the court reads the Gatto Act, the City
21    is entitled to enter the Site and take the necessary action clean

22    up the contamination.     No order of this court is required for the

23    City to do so.    However, the City asks the court to go further

24    and to order defendants to do the investigation and cleanup

25    themselves.    Considering the present posture of this case, the

26    court determines that such an order would be premature and
27    impractical at this time.

28                District courts have broad discretion “to manage their
                                           5
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 6 of 10


1     own affairs so as to achieve the orderly expeditious disposition

2     of cases.”    Dietz v. Bouldin, 136 S. Ct. 1885, 1891 (2016)

3     (quoting Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962)); see

4     also Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th

5     Cir. 2002).    Though the court has already found defendants to be

6     liable under plaintiffs’ CERCLA, Gatto Act, and HSAA claims (see

7     Docket No. 125), several of plaintiffs’ claims remain

8     outstanding, including their claims under RCRA, the Porter-

9     Cologne Water Quality Control Act, California public nuisance

10    law, California trespass law, California ultrahazardous activity

11    law, and for declaratory relief.         (See Third Am. Compl. (“TAC”)

12    (Docket No. 45); Docket Nos. 125, 203, 211.)         For the reasons

13    that follow, the court finds that deferring its determination as

14    to whether the City is entitled to permanent injunctive relief

15    under the Gatto Act until final resolution of those remaining

16    claims will aid in the orderly and expeditious disposition of the

17    case.   See Dietz, 136 S. Ct. at 1087.

18               Several of plaintiffs’ other outstanding claims also

19    seek some form of permanent injunctive relief requiring

20    defendants to investigate and clean up the Site.         (See TAC ¶ 85
21    (“The City is entitled to injunctive relief under RCRA § 7002(a),

22    42 U.S.C. § 6972(a), compelling each defendant jointly and

23    severally to conduct a complete, timely, and appropriate

24    investigation and abatement of all actual and potential

25    endangerments arising from the presence of the Contaminants in

26    the environment at the Site, and to obtain regulatory closure of
27    the Site.”); id. ¶ 144 (“Plaintiffs are entitled to injunctive

28    relief compelling defendants jointly and severally, promptly and
                                           6
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 7 of 10


1     competently to take such action as may be necessary to abate the

2     public nuisance at the Site and to obtain regulatory closure of

3     the Site.”); id. ¶ 157 (“The City is entitled to injunctive

4     relief compelling the defendants jointly and severally, promptly

5     and competently to take such action as may be necessary to abate

6     the trespass . . . .”).)

7                Because injunctive relief “must be narrowly tailored to

8     remedy the specific harm shown,” City and Cty. of San Francisco

9     v. Trump, 897 F.3d 1225, 1244 (9th Cir. 2018) (quoting Bresgal v.

10    Brock, 843 F.2d 1163, 1170-71 (9th Cir. 1987)), the precise

11    nature and extent of injunctive relief to which plaintiffs are

12    entitled will depend on which, if any, of those claims are

13    successful.1

14               For example, RCRA § 7002(a) authorizes an injunction

15    where a plaintiff can successfully show that a defendant was a

16    past or present generator of hazardous waste, contributed to the

17    handling, storage, treatment, or disposal of hazardous waste, and

18    that the hazardous waste “may present an imminent and substantial

19    endangerment to health or the environment.”         See 42 U.S.C. §

20    6792(a); Meghrig v. KFC W., Inc., 516 U.S. 479, 484 (1996);
21    LAJIM, LLC v. Gen. Elec. Co., 917 F.3d 933, 943 (7th Cir. 2019).

22    California public nuisance law also authorizes injunctive relief

23    to abate a nuisance--i.e., something that is “injurious to

24    health” or “offensive to the senses”--where a plaintiff can show

25    that a defendant was a substantial factor in causing the

26
27         1    The court expresses no opinion in this Order as to the
      merits of any of plaintiffs’ claims beyond their Gatto Act and
28    HSAA claims.
                                      7
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 8 of 10


1     nuisance, that the nuisance is “substantial and unreasonable,”

2     and that the nuisance affects an entire community or neighborhood

3     at the same time.     See Cty. of Santa Clara v. Atl. Richfield Co.,

4     137 Cal. App. 4th 292, 306 (2006); Cal. Code Civ. P. § 731.

5                Thus, if defendants are found to be liable under RCRA

6     § 7002(a), and the court finds that injunctive relief is

7     warranted, the court will have to shape any injunctive relief to

8     account for the “imminent and substantial endangerment” that the

9     hazardous waste at the Site poses to health or the environment.

10    See 42 U.S.C. § 6792(a); San Francisco, 897 F.3d at 1244.            But if

11    defendants are also found to be liable under public nuisance law,

12    the injunction may take a different form, as the court will have

13    to ensure that the Site is remedied to the point that conditions

14    there are no longer “substantial and unreasonable” or “injurious

15    to health or offensive to the senses.”        Santa Clara, 137 Cal.

16    App. 4th at 306.

17               Because plaintiffs’ remaining claims have the potential

18    to alter the scope and extent of any eventual injunctive relief

19    in this way, the court finds that, regardless of whether the City

20    is entitled to an injunction under the Gatto Act,2 issuing a
21         2    Whether the Gatto Act authorizes suits for injunctive
22    relief is not entirely clear. Section 25323.5 of the Act
      contemplates that, in instances where a local agency “undertakes
23    action to investigate property or clean up, or to require others
      to investigate or clean up, including compelling a responsible
24    party through a civil injunctive action, a release of hazardous
      material, the responsible party shall be liable to the local
25    agency for the costs incurred in the action.” See Cal. Health &
26    Safety Code §§ 25323.5(a). One California Court of Appeals has
      held that similar language contained in the Polanco Redevelopment
27    Act, when read in concert with language authorizing redevelopment
      agencies to take “any action” necessary to remove hazardous
28    substances from properties within a redevelopment project area,
                                      8
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 9 of 10


1     permanent injunction prior to final judgment would be premature.

2     Cf. Lincoln Props., Ltd. v. Higgins, No. S-91-760 DFL GGH, 1993

3     WL 217429 at *16 (E.D. Cal. Jan. 21, 1993) (stating that,

4     although plaintiff was entitled to injunctive relief under RCRA

5     and public nuisance law at summary judgment stage, “[t]he precise

6     nature and scope of injunctive relief shall be determined, and

7     the injunction shall issue, at a later date”).

8                Moreover, issuing permanent injunctive relief at this

9

10    authorized redevelopment agencies to seek injunctive relief
      requiring responsible parties to clean up hazardous substances on
11    property within a redevelopment project area. See Redev. Agency
12    of San Diego v. San Diego Gas & Elec. Co., 111 Cal. App. 4th 912,
      920 (2003). This interpretation may also apply to the language in
13    the Gatto Act, inasmuch as the California Legislature has declared
      the Gatto Act to be the “policy successor to the Polanco
14    Redevelopment Act” and “that any judicial construction or
      interpretation of the Polanco Redevelopment Act also apply to [the
15    Gatto Act].” Cal. Health & Safety Code § 25403.8.
                On the other hand, plaintiffs do not point to, and the
16    court is not aware of, any case in which a local agency has
      obtained an injunction under the Gatto Act compelling a
17
      responsible party to investigate or clean up a site contaminated
18    with hazardous materials. The Act’s text and structure seem
      overwhelmingly concerned with authorizing local agencies to
19    investigate, clean up, and recover costs for contaminated sites
      themselves. See Cal. Health & Safety Code § 25403.1-25403.5.
20    For instance, the Act imposes a number of detailed requirements
      on local agencies to ensure that their investigations and/or
21    cleanups receive California Department of Toxic Substances
22    Control (“DTSC”) or the appropriate regional water board
      approval. See, e.g., id. § 25403.1(a)(2)(B) (requiring that the
23    local agency “submit an investigation plan and cost recovery
      agreement to the regional board or the department for review and
24    approval” before taking action to clean up the release); §
      25403.1(a)(2)(C) (“After completion of the investigation plan,
25    have a cleanup plan prepared by a qualified independent
26    contractor.”). These requirements would seem to be superfluous
      if local agencies were simply entitled to injunctive relief
27    compelling responsible parties to investigate and clean up the
      site instead of the agency. However, the court does not resolve
28    that issue at this time.
                                        9
     Case 2:18-cv-00900-WBS-JDP Document 218 Filed 12/02/20 Page 10 of 10


1     juncture would be inconsistent with Orders previously issued by

2     the court pertaining to plaintiffs’ CERCLA § 107 claim.           (See

3     Docket Nos. 125, 203).      Since the court has already found

4     defendants to be jointly and severally liable for plaintiffs’

5     necessary response costs under CERCLA § 107 (see id.), this Order

6     finds that the defendants are also liable under the HSAA, and the

7     City has its remedies under the Gatto Act, the City will be

8     entitled to enter the Site, perform its own investigation and

9     cleanup, and to recover the resulting costs from defendants.             See

10    42 U.S.C. § 9607(a); Cal. Health & Safety Code §§ 25363(d),

11    25403.5.    Either the City should do the cleanup or the defendants

12    should; to have both of them doing it at the same time would

13    potentially lead to chaos.       This potential conflict would more

14    appropriately be resolved at the time of final judgment, when the

15    precise scope of the plaintiffs’ remedy under CERCLA and their

16    other claims are determined after hearing.

17                IT IS THEREFORE ORDERED that plaintiffs’ motion for

18    summary judgment on the issue of liability on their claim under

19    the Carpenter-Presley-Tanner Hazardous Substance Account Act,

20    Cal. Health & Safety Code §§ 25363(d), is hereby GRANTED;
21                AND IT IS FURTHER ORDERED that plaintiffs’ motion for

22    summary judgment on their claim for violation of the Gatto Act,

23    Cal. Health & Safety Code §§ 25403.1, 25403.5, is hereby DENIED.

24    Dated:   December 2, 2020

25

26
27

28
                                           10
